Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial can not be considered by the reviewing court where the ground is not complete and understandable within itself. The first special ground of the motion for a new trial in this case is as follows: “Movant alleges that the court committed error in overruling the motion of continuance made by counsel for defendant, that said error was made when said motion was thus overruled, as the brief of evidence shows.” The evidence adduced upon the hearing of the motion not being set forth in the ground nor attached as an exhibit thereto, the ground is too defective to be considered by this court.
2. Conceding that the court erred in admitting the hearsay testimony complained of, that error, under all the facts of the case, does not require a reversal of the judgment, as the other evidence for the State established the guilt of the defendant to the exclusion of every other reasonable hypothesis, and no evidence was introduced by the defendant; and the jury evidently rejected, as they had the right to do, the defendant’s unsworn statement to the jury.
3. The verdict was amply authorized, if not demanded, by the legal evidence in the ease, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.